Citation Nr: 0309877	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's attorney is entitled to payment of 
attorney fees by the Department of Veterans Affairs directly 
from past-due benefits in the amount of 20 percent of the 
past-due benefits resulting from a hearing officer's decision 
dated July 6, 2000.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 attorney fee eligibility 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which determined that the 
veteran's attorney was entitled to payment by VA of attorney 
fees from past-due benefits.  The veteran filed a timely 
appeal to this determination.


FINDINGS OF FACT

1.  The Board entered a final decision affirming the RO's 
denial of entitlement to an increased rating for ankylosing 
spondylitis with a history of rheumatoid arthritis, rated at 
40 percent disabling, in January 1997; a notice of 
disagreement was received by the VA with respect to that 
claim after November 18, 1988; and the veteran's attorney was 
retained in December 1997, within one year of the date of the 
Board decision.

2.  The written fee agreement signed by the veteran and his 
attorney in December 1997 provided that 20 percent of any 
past-due benefits were to be paid to the veteran's attorney.

3.  A July 2000 RO hearing officer decision resulted in past-
due benefits being payable to the veteran for the time period 
between June 1, 1991 and July 6, 2000.



CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount 
of 20 percent of past-due benefits for the time period 
between June 1, 1991 and July 6, 2000 pursuant to the 
December 17, 1997 attorney fee agreement have been met.  38 
U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of eligibility for attorney fees paid by the 
VA from past-due benefits requires:  (1) A final decision 
promulgated by the Board, (2) a notice of disagreement 
preceding that decision received on or after November 18, 
1988, and (3) the retention of counsel not later than one 
year after the date of the Board's decision.  See 38 U.S.C.A. 
§ 5904(c) (West 2002); 38 C.F.R. § 20.609(c) (2002).

In this case, the Board promulgated a final decision that 
affirmed the RO's denial of an increased rating for 
ankylosing spondylitis with a history of rheumatic arthritis, 
rated as 40 percent disabling, and an increased (compensable) 
disability rating for a dilated aortic root, in January 1997.  
The notice of disagreement preceding that decision had been 
received by the RO in December 1992.  The record also 
reflects that the veteran and his attorney entered into a 
contingent fee agreement on December 17, 1997, to appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  That agreement provided that 20 
percent of past-due benefits were to be paid by the VA to the 
attorney for representation.

Based on this evidence, the Board finds that the parties to 
the December 17, 1997, attorney fee agreement satisfy the 
eligibility requirements under 38 U.S.C.A. § 5904(c) and 38 
C.F.R. § 20.609(c).  Clearly, the record includes a final 
decision promulgated by the Board, a notice of disagreement 
preceding that decision received after November 18, 1988, and 
documentation reflecting the retention of counsel within one 
year of the Board's decision.

As for the past-due benefits payable to the veteran based on 
the attorney's representation, these benefits resulted from a 
July 2000 RO hearing officer decision which separated the 
veteran's single service-connected disability of ankylosing 
spondylitis of the spine, rated at 40 percent disabling, into 
three separate disabilities, rated at 40 percent, 30 percent, 
and 10 percent disabling, thereby essentially granting an 
increased disability rating for the veteran's disability, 
effective back to June 1, 1991.  In May 2001, the RO issued 
an attorney fee eligibility decision which determined that 
past-due benefits payable to the veteran from June 1991 
through the month of July 2000 had been computed at 
$35,112.80, and that 20 percent of that amount, $7,022.56, 
had been withheld as representing the maximum attorney fee 
payable from those past-due benefits.  The RO sent virtually 
identical letters to both the veteran and his attorney 
advising them of this determination in May 2001.

The Board observes that in July 1998, the United States Court 
of Appeals for Veterans Claims (Court) issued an Order which, 
in relevant part, vacated the Board's January 1997 decision, 
and remanded the veteran's claims to the Board for further 
action.  The evidence indicates that the veteran's attorney 
subsequently sought, and received, fees under the Equal 
Access to Justice Act (EAJA) in the amount of $5,185.20.  In 
a letter from the veteran's attorney to the veteran dated in 
August 1998, the veteran's attorney advised the veteran that 
he was applying to the Court for EAJA fees, and that if any 
EAJA fees were paid to him by VA, "these attorney fees paid 
to me by VA will be offset against any attorney fees you 
might owe to me under the attorney-client fee agreement, in 
the future, if we are successful in winning past-due benefits 
for you." (emphasis in the original).

The issue of the relationship between fees awarded pursuant 
to 38 U.S.C.A. § 5904(d) (West 2002) and pursuant to EAJA was 
addressed by VA's Office of General Counsel in VAOGCPREC 12-
97 (1997).  In that precedent opinion, the General Counsel 
concluded that § 506(c) of the Federal Courts Administration 
Act of 1992 (FCAA), Pub. L. No. 102-575 (October 29, 1992), 
provides that, where a claimant's attorney receives fees for 
the same work under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 
2414, "the claimant's attorney refunds to the claimant the 
amount of the smaller fee."  The attorney must keep only the 
larger of the fees recovered, and must refund the amount of 
the smaller fee to the claimant (in this case, the veteran) 
in accordance with § 506(c) of the FCAA.  The Board is bound 
by the General Counsel's precedent opinion.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  The General Counsel opinion also 
concluded that there was no authority for the Board to take 
any action, such as an offset of the amount of EAJA fees, to 
ensure the attorney fulfills his responsibility to refund the 
smaller fee to the claimant.

In light of the above, the Board does not have the direct 
authority to order the veteran's attorney to refund the sum 
of $5,185.20 to the veteran or to offset that amount from 
past-due benefits withheld.  However, the Board finds that 
the situation at hand is fundamentally similar to that in 
which the Board has ordered a reduction in fee following the 
review of a fee agreement.  In this regard, the Board notes 
that under 38 C.F.R. § 20.609(i) (2002), "If a reduction in 
the fee is ordered, the attorney or agent must credit the 
account of the claimant or appellant with the amount of the 
reduction and refund any excess payment on account to the 
claimant or appellant not later than the expiration of the 
time within which the ruling may be appealed to the United 
States Court of Appeals for Veterans Claims."  Failure to do 
so may result in proceedings to terminate the attorney's 
right to practice before VA.

In any case, in light of the fact that the attorney has 
indicated a willingness to refund an amount equal to the EAJA 
fee to the veteran, the Board sees no basis for concern that 
immediately after the attorney receives his fee from past-due 
benefits withheld that he will not promptly refund $5,185.20 
to the veteran.  



	(CONTINUED ON NEXT PAGE)




ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits may be awarded pursuant to the December 17, 1997, 
attorney fee agreement for the period of time from June 1, 
1991 to July 6, 2000.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


